Exhibit TABLE OF CONTENTS Page ANNUAL INFORMATION FORM 3 CORPORATE STRUCTURE 3 Name, Address, and Incorporation 3 Intercorporate Relationships 4 GENERAL DEVELOPMENT OF THE BUSINESS 7 Three-Year History 7 DESCRIPTION OF THE BUSINESS 7 RISK FACTORS 10 DESCRIPTION OF CAPITAL STRUCTURE 10 Preferred Shares 10 Common Shares 10 MARKET FOR SECURITIES 11 DIRECTORS AND OFFICERS 11 AUDIT COMMITTEE INFORMATION 13 Audit Committee Terms of Reference 13 Composition of the Audit Committee 13 Preapproval Policy 14 External Auditor Service Fees 14 LEGAL PROCEEDINGS 15 TRANSFER AGENT 15 MATERIAL CONTRACTS 15 INTERESTS OF EXPERTS 15 ADDITIONAL INFORMATION 15 APPENDIX I 16 Page 2 STANTEC INC. ANNUAL INFORMATION FORM FEBRUARY 25, 2010 Caution Regarding Forward-Looking Statements Our public communications often include written or verbal forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act and Canadian securities law. Forward-looking statements are disclosures regarding possible events, conditions, or results of operations that are based on assumptions about future economic conditions and courses of action and include future-oriented financial information. Statements of this type are contained in this report, including the discussion of our goals in the Core Business and Strategy section and of our annual and long-term targets and expectations for our practice areas in the Results and Outlook sections of our management’s discussion and analysis for the year ended December 31, 2009, which have been incorporated by reference in this annual information form, as described on page 7, and may be contained in filings with securities regulators or in other communications. Forward-looking statements may involve, but are not limited to, comments with respect to our objectives for 2010 and beyond, our strategies or future actions, our targets, our expectations for our financial condition or share price, or the results of or outlook for our operations. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. There is significant risk that predictions, forecasts, conclusions, projections, and other forward-looking statements will not prove to be accurate. We caution readers of this document not to place undue reliance on its forward-looking statements since a number of factors could cause actual future results, conditions, actions, or events to differ materially from the targets, expectations, estimates, or intentions expressed in these forward-looking statements. Assumptions about the performance in 2010 of the Canadian and US economies and how this performance will affect our business are material factors we consider in determining our forward-looking statements and are discussed in the Outlook section of our management’s discussion and analysis for the year ended December 31, 2009, filed on www.sedar.com, and incorporated by reference in this annual information form. For additional information regarding material risks and assumptions, please seethe discussion on pages M-1 to M-2 of our management’s discussion and analysis for the year ended December 31, 2009, which is incorporated by reference in this annual information form. We caution thatdifferent factors, including thosediscussed in our management’s discussion and analysis and others,could adversely affect our results. Investors and others should carefully consider these factors, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements. The forward-looking statements contained herein represent our expectations as of February 25, 2010, and, accordingly, are subject to change after such date. Except as may be required by law, we do not undertake to update any forward-looking statement, whether written or verbal, that may be made, from time to time, by us or on our behalf.In the case of the ranges of expected performance for fiscal 2010, it is our current practice to evaluate and, where we deem appropriate, provide updates.However, subject to legal requirements, we may change this practice at any time at our sole discretion. CORPORATE
